UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended January 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19086 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ain Street Ridgefield, CT (Address of principal executive offices) (Zip Code) (203) 762-7000 (Registrant’s telephone number, including area code) 372 Danbury Road, Suite 163, Wilton, Connecticut 06897 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ¨ Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x Smallerreportingcompany (Donotcheckifsmallerreporting company) Indicatebycheckmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x As of March 12, 2012, the number of shares outstanding of the registrant’s common stock, $0.001 par value, was 21,279,339. Table of Contents DRINKS AMERICAS HOLDINGS, LTD. AND AFFILIATES FORM 10-Q FOR THE QUARTER ENDED JANUARY 31, 2012 TABLE OF CONTENTS Page PART 1 FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of January 31, 2012 (Unaudited) and April 30, 2011. 3 Condensed Consolidated Statements of Operations for the Three and Nine Months EndedJanuary 31, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for theNine Months Ended January 31, 2012 and 2011 (Unaudited) 5 Notes to CondensedConsolidated Financial Statements as of January 31, 2012 (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED BALANCE SHEETS January 31, April 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $126,781 and $170,657 Inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets: Investment in equity investees Intangible assets, net of accumulated amortization Deferred loan costs, net of accumulated amortization Security deposit - Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Operating line of credit, related party - Investor note payable Notes and loans payable, net of long term portion Derivative liability - Loans payable from related party - Total current liabilities Long term debt: Notes and loans payable, net of current portion - Total liabilities Commitments and contingencies - - Stockholders' equity (deficiency): Preferred stock, $0.001 par value; 1,000,000 shares authorized: Series A Convertible: $0.001 par value; 10,544 shares issued and outstanding as of January 31, 2012 and April 30, 2011 11 11 Series B: $10,000 par value; 13,837 issued and outstanding as of January 31, 2012 and April 30, 2011 Series C: $1.00 par value; Nil and 635,835 issued and outstanding as of January 31, 2012 and April 30, 2011, respectively - Common stock, $0.001 par value; 900,000,000 and 500,000,000 shares authorized as of January 31, 2012 and April 30, 2011, respectively; 21,279,339 and 1,377,464 shares issued and outstanding as of January 31, 2012 and April 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total Drinks Americas Holdings, Ltd stockholders' equity (deficiency) ) Equity attributable to non-controlling interests ) ) Total stockholders' equity (deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended January 31, Nine months ended January 31, Sales, net $ Cost of sales Gross margin Selling, general and administrative expenses Loss on settlement of royalty agreement - - - Total operating expenses Net loss from operations ) Other income (expense): Interest, net ) ) ) Gain on change in fair value of derivative - - - Other expense ) ) - Gain on settlement of accounts payable (Loss) gain on disposal of product line - - - Total other income (expense) ) Net income (loss) before non controlling interests ) ) ) Net loss attributable to non controlling interest - ) - ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per common share, basic $ $ ) $ ) $ ) Net income (loss) per common share, fully diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding , fully diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense Stock compensation Gain on settlement of accounts payable ) ) Issuance of common stock and warrants for deferred costs - Investor return of collateral - Non-controlling interest - Non cash interest paid - Non cash interest income ) - Gain on sale of interest in product line ) - Gain on change in fair value of derivative liability ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) ) Other assets - Accounts payable Accrued expenses ) Deferred revenue - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment of security deposit ) - Purchase of investments - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit - Proceeds from the sale of common stock - Net repayments of related party loans ) - Proceeds from issuance of notes payable Net repayments of notes payable ) ) Net cash provided from financing activities Net increase (decrease)in cash and cash equivalents ) Cash and cash equivalents-beginning of the period Cash and cash equivalents-end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Interest paid $ $ Taxes paid $
